DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 13, & 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/3/2021.  The traversal is on Examiner’s characterization of disposition of the absorbent strips.  Applicant argues that the absorbent strips do not necessarily have to “substantially surround the entire chassis perimeter” but rather simply by “lateral edge strips” and “longitudinal edge strips.” Examiner accepts Applicant’s characterization.
Claims 1, 3-12, 14-16, & 19 are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the absorbent material."  There is insufficient antecedent basis for this limitation in the claim.  For examination, Examiner adds “the absorbent strips comprise an absorbent material” immediately after “wherein.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochi (US6,244,216).
Re Claim 9, Ochi discloses an absorbent article (Fig. 1A), comprising: 
a chassis, the chassis having a length greater than its width (Col. 3 lines 52-33, “rectangular shape”), the length extending in a longitudinal direction from the back to the front of a user between first and second lateral edges and the width extending in a lateral direction substantially perpendicular to the length and between first and second longitudinal edges, the first and second lateral edges and first and second longitudinal edges forming a chassis perimeter; 
an edge absorbent strip comprising one or more elongated lateral edge absorbent strips and one or more elongated longitudinal edge absorbent strips, each strip having a length greater than its width and comprising a fluid absorbent material; 
wherein the chassis comprising a liquid impervious backsheet (2, Col. 4 lines 1-2), a liquid pervious topsheet (1, Col. 3 line 67) and an absorbent layer (11) positioned between the backsheet and topsheet; and 
wherein the edge absorbent strip surrounds substantially all of the chassis perimeter (Fig. 1A).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 10, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Toro et al. (US 20160074242).
Re Claim 1, Ochi discloses discloses an absorbent article (sheet S), comprising: 
a chassis, the chassis having a length greater than its width (“rectangular shape,” see Col. 3 lines 52-53), the length extending in a longitudinal direction from the back to the front of a user between first and second lateral edges and the width extending in a lateral direction substantially perpendicular to the length and between first and second longitudinal edges, the chassis comprising a liquid impervious backsheet (rear face sheet 2, Col. 4 lines 1-2), a liquid pervious topsheet (front face sheet 1, Col. 3 line 67) and an absorbent layer (first absorbent body 11) positioned between the backsheet and topsheet (Fig. 2A); 

wherein the lateral edge absorbent strips have a length less than the length of the longitudinal edge absorbent strips and are arranged in parallel spaced relation to each other and proximate and parallel to each of the first and second lateral edges and extending substantially the length of the chassis lateral edges (clearly shown in Fig. 1A); 
wherein the longitudinal edge absorbent strips have a length greater than the length of the lateral edge absorbent strips (inherent in a rectangular sheet) and are arranged in parallel spaced relation to each other and proximate and parallel to each of the first and second longitudinal edges and generally normal to the lateral edge absorbent strips, extending substantially the length of the chassis longitudinal edges (see Fig. 1A); and
wherein the absorbent strips are covered by the liquid pervious topsheet layer (Fig. 2A).
Ochi does not explicitly teach that the absorbent strips are adhered to the liquid impervious backsheet layer.  Toro discloses an absorbent article wherein the absorbent core is bonded to the backsheet by adhesive ([0028]).  It would have been obvious to one skilled in the art at the time of filing to modify Ochi with Toro’s teaching for the benefit of ensuring that the absorbent strips would not be able to move around within the space between the topsheet and the backsheet (e.g., staying flat).
Re Claim 3, Ochi and Toro teach the invention of Claim 1 but they do not disclose that the absorbent strips comprise a first absorbent core and a second absorbent core.  Ochi shows in other embodiments, e.g., Figs. 2B, 4, & 5, that the edges of the absorbent article would be formed of two layers of absorbent material, thus yielding edges that would be thicker than the absorbent layer in the middle of the article.  Therefore it is possible to have two absorbent cores at the edges.  While Ochi does not show that both absorbent cores at the edges are part of the 
Re Claim 7, Ochi also teaches that the absorbent strips comprise a mixture of super absorbent polymer and wood pulp fluff (Col. 4 lines 34-37).
Re Claim 10, Ochi also teaches the absorbent strips are covered by the liquid pervious topsheet layer (Fig. 2A). Ochi does not explicitly teach that the absorbent strips are adhered to the liquid impervious backsheet layer.  Toro discloses an absorbent article wherein the absorbent core is bonded to the backsheet by adhesive ([0028]).  It would have been obvious to one skilled in the art at the time of filing to modify Ochi with Toro’s teaching for the benefit of ensuring that the absorbent strips would not be able to move around within the space between the topsheet and the backsheet (e.g., staying flat).
Re Claim 16, Ochi discloses an absorbent article (Fig. 1A), comprising: 
a chassis, the chassis having a length greater than its width (Col. 3 lines 52-53), the length extending in a longitudinal direction from the back to the front of a user between first and second lateral edges and the width extending in a lateral direction substantially perpendicular to the length and between first and second longitudinal edges, the first and second lateral edges and first and second longitudinal edges forming a chassis perimeter; 
a pair of elongated edge absorbent strips (12, e.g., Fig. 2A), each strip having a length greater than its width and comprising a fluid absorbent material;
wherein the absorbent strips are covered by the liquid pervious topsheet layer (Fig. 2A).
adhered to the liquid impervious backsheet layer.  Toro discloses an absorbent article wherein the absorbent core is bonded to the backsheet by adhesive ([0028]).  It would have been obvious to one skilled in the art at the time of filing to modify Ochi with Toro’s teaching for the benefit of ensuring that the absorbent strips would not be able to move around within the space between the topsheet and the backsheet (e.g., staying flat).
Re Claim 19, Ochi also teaches wherein the lateral edge absorbent strips have a length less than the length of the longitudinal edge absorbent strips and are arranged in parallel spaced relation to each other and proximate and parallel to each of the first and second lateral edges and extending substantially the length of the chassis lateral edges (see Fig. 1A); and 
wherein the longitudinal edge absorbent strips have a length greater than the length of the lateral edge absorbent strips and are arranged in parallel spaced relation to each other and proximate and parallel to each of the first and second longitudinal edges and generally normal to the lateral edge absorbent strips, extending substantially the length of the chassis longitudinal edges (shown in Fig. 1A).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi and Toro as applied to claim 3, and further in view of Kudo et al. (US 2003/0187417).
Re Claim 4, Ochi and Toro teach the invention of Claim 3 but they do not disclose that one of the first and second absorbent core comprise an embossed top.  Kudo discloses an absorbent article having a top surface embossment (round seal 25) around the entire periphery of the article.  It would have been obvious to one skilled in the art at the time of filing to modify Ochi further with embossing the periphery as taught by Kudo so as to create an improved barrier around the edge.  After the modification, the embossment may be on the top surface of the absorbent strips, which would be embossed into the top surface of the first absorbent core.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi and Toro as applied to claim 7, and further in view of Kaneko et al. (US 8,388,589).
.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Miralles et al. (US 2015/0374568).
Re Claim 11, Ochi teaches the invention of Claim 9 but does not disclose a side panel that extends beyond the chassis perimeter.  Miralles discloses a flat rectangular absorbent sheet (10) much like Ochi’s, wherein the absorbent sheet comprises side panels (40) extending laterally outward from the side edges of the absorbent sheet.  It would have been obvious to one skilled in the art at the time of filing to modify Ochi by adding side panels as taught in Miralles to adapt the absorbent article of Ochi for use on surfaces where it may need fastening (e.g., chair, table).
Re Claim 12, Ochi and Miralles teach the invention of claim 11 but they do not explicitly disclose that the side panel is attached to the chassis at a position that is interior of the edge absorbent strip.  However, based on Miralles’ figures, the side panels (40) are fastened to a top surface of the absorbent sheet (10) with substantial overlap between the side panels and the absorbent core of the sheet.  One skilled in the art may want to make this overlap large so that the area of attachment is greater and subsequently the side panels can be more securely fastened to the absorbent sheet.  Therefore, it would be likely to have an article where the side panel is attached to the chassis at a position that is interior of the edge absorbent strip.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Kaneko.
Re Claim 15, the limitation is taught by modifying Ochi with the teaching of Kaneko as explained for Claim 8 supra.
Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art is found to teach, inter alia, embossing a bottom of either or both of first and second absorbent cores of the absorbent strips.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heki (US 2006/0224138) discloses a diaper formed from an inner member attached to an outer cover, wherein the inner member comprises a topsheet, a backsheet, and an absorbent core disposed therebetween.  Fig. 6 shows that a separate layer of the absorbent core is provided to form a rectangular frame around substantially the entire periphery of the inner member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.